—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered June 20, 1996, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. The jury could have reasonably concluded that defendant intentionally aided the codefendant in forcibly retaining the proceeds of their joint shoplifting. We perceive no abuse of sentencing discretion. Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.